Citation Nr: 0917188	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective vision.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  Entitlement to service connection for a bilateral hearing 
loss.

6.  Entitlement to an initial disability rating greater than 
20 percent for service-connected arthritis of the right foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO),  in St. 
Petersburg, Florida.

In May 2006, the Veteran testified at a personal hearing over 
which a Veterans Law Judge of the Board presided while at the 
RO.  A transcript of the hearing has been associated with his 
claims file.

This matter was previously before the Board in October 2006, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate review.

During the pendency of this appeal, in April 2009, the 
Veteran was notified that the Veterans Law Judge who had 
conducted the hearing was no longer employed by the Board.  
In a response dated in April 2009, the Veteran indicated that 
he wished to be scheduled for an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in a letter to the Board dated in April 2009, 
the Veteran indicated that he wished to be scheduled for a 
hearing before a Veterans Law Judge of the Board at the RO.  
The requested hearing has not been scheduled.  Accordingly, 
in order to afford the Veteran due process, to include the 
opportunity to appear before a Veterans Law Judge for a 
personal hearing, this case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for 
a hearing before a Veterans Law Judge 
sitting at the RO in St. Petersburg, 
Florida, in accordance with applicable 
law.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




